354 F.2d 1004
Ernest SNIEDZINS, Appellant,v.UNITED STATES of America, Appellee.
No. 22651.
United States Court of Appeals Fifth Circuit.
January 20, 1966.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
John M. Allison (Court-appointed counsel), Tampa, Fla., Macfarlane, Ferguson, Allison & Kelly, Tampa, Fla., for appellant.
Robert B. McGowan, E. J. Salcines, Asst. U. S. Atty., Tampa, Fla., Edward F. Boardman, U. S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
The only substantial ground of appeal in this case is the admission in evidence of testimony thought by the appellant to inject prejudice against him as a person of bad character but having no relevance to the issue of his guilt or innocence of this charge of violation of the Dyer Act.


2
Upon careful consideration, we conclude that none of the testimony complained of necessarily connects appellant with any other crime or other bad conduct. Any inference which the jury might have drawn as to appellant's conduct unrelated to this offense would arise from testimony that was relevant for some purpose in connection with appellant's identity, knowledge of the stolen character of the automobile, interstate transportation or possession.


3
We find no prejudicial error in the court's charge.


4
The court expresses its appreciation to counsel, serving without compensation on this court's appointment, for the able and conscientious service performed for the appellant.


5
The judgment is affirmed.